Citation Nr: 1618910	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection of hypertension, to include as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge in a hearing held at the Oakland, California RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was first filed by the Veteran in July 2009, and since that time the Veteran has maintained that his hypertension is caused by his diabetes mellitus, which was previously service connected.  Furthermore, the claims file does contain evidence relevant to a possible relation between these two conditions.  

That said, the Veteran was first examined as part of this claim in June 2009.  At that time the VA medical examiner noted that the Veteran had a history of hypertension, and stated simply that "hypertension is not caused by diabetes."  The Veteran was then examined again in September 2009.  At that time, the examiner stated that he had "no [claims file] to review", but he went on to examine the Veteran before offering his opinion that "hypertension is not caused by the diabetes mellitus type 2."  Neither examiner addressed the possibility that the Veteran's hypertension could be aggravated by his diabetes mellitus.  
In establishing service connection, "secondary" disorders may be service connected when the medical evidence shows that it is at least as likely as not that the disorder for which service connection is sought was either caused or aggravated by a preexisting service-connected disability.  However, in making this decision, the Board is not permitted to substitute its own medical knowledge for that of qualified medical professionals.  As such, medical opinion evidence is necessary in order to fully decide this claim.

Therefore, although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient treatment records which are not currently of record in this case.  

2. Schedule the Veteran for an examination with an appropriately qualified medical professional to assess the nature, etiology, and extent of his hypertension.  This examination should, if possible, be conducted at the VA Medical Center in San Francisco, consistent with the request of the Veteran's representative.  

In scheduling this examination, the examiner should be provided with access to the entire claims file, including this Remand, and the examiner must affirmatively report that they have reviewed the claims file in its entirety.  

The examiner must perform all indicated tests or examinations in order to assist in the formation of their opinion.  After this examination, the examiner must provide their opinion, based on their examination and review of the record, as to whether it is at least as likely as not that the Veteran's hypertension was caused, or aggravated, by his service-connected diabetes mellitus.  These two separate questions must be specifically addressed by the examiner.  The examiner is reminded that "aggravated" means a permanent worsening of the disorder, beyond the natural progression of the disease.  

The examiner must support any and all conclusions and opinions with clear rationale, including specific references to the evidence upon which the examiner relied in forming these conclusions and opinions.  

3. After completing the above development, as well as any other warranted development, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or, by the United States Court of Appeals for Veterans Claims, for additional development, or other appropriate action, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




